Citation Nr: 0004643	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  97-10 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
service-connected herniated nucleus pulposus at L4-5.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service from April 1988 to March 1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 1996 rating decision from the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which granted an increased evaluation of 10 percent for 
service-connected herniated nucleus pulposus at L4-5, 
effective from December 13, 1995.  By rating decision in July 
1998, the RO granted an increased evaluation of 20 percent 
effective December 13, 1995.  


FINDING OF FACT

The veteran's service-connected herniated nucleus pulposus at 
L4-5 is manifested by some tenderness, no muscle spasm, 
moderate limitation of motion with some pain, intact ankle 
jerk, and some diminished sensitivity to pain in the left 
lower extremity.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
service-connected herniated nucleus pulposus at L4-5 have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

The veteran's service medical records note hospitalization in 
October 1991 with a diagnosis of herniated nucleus pulposus 
at L4-5, which did not exist prior to enlistment.  Prior to 
hospitalization, the veteran had undergone unsuccessful 
physical therapy for back pain due to this disability.  The 
veteran was found unfit due to his physical disability and 
was discharged from service.  

The veteran filed an initial claim for VA benefits for a 
herniated disc in February 1992.  By rating decision in July 
1992, the RO granted service connection for herniated nucleus 
pulposus at L4-5 with a noncompensable evaluation, effective 
from February 16, 1992.  In April 1996, the veteran requested 
that his service-connected back condition be reevaluated.  

A VA outpatient treatment record in December 1995 noted a 
history of left lower extremity pain radiating from the left 
buttock down the lateral leg and ending at the lateral ankle.  
The veteran stated that the pain increased with prolonged 
standing, sitting or walking.  Sensory examination was intact 
with slight hypalgesia of the lateral left foot.  The 
examiner noted an impression of lumbar radicular pain and 
neurogenic claudication only with increased exercise.  
Magnetic resonance imaging (MRI) in February 1996 showed L4-5 
disc herniation/spinal stenosis/impingement on the right L5 
nerve root.  In February 1996, improving radicular symptoms 
with bedrest were reported.  Left lower extremity pain was 
noted in April 1996, with clinical L5 radiculopathy and 
herniated nucleus pulposus at L4-5.  The examiner stated that 
the veteran should benefit from a diskectomy.  

In his VA Form 9, substantive appeal, received in March 1997, 
the veteran stated that he could not tolerate long periods of 
standing and could not lift more than 20 pounds.  He stated 
that he had lost several jobs due to his back condition.  

VA treatment records in January 1997 noted that the veteran 
was evaluated for surgery approximately one year previously, 
but decided not to have the procedure at that time.  

A VA examination was conducted in February 1998, and the 
examiner noted review of the veteran's claims file.  The 
veteran reported continuous low-grade pain in the lower 
lumbar region, which became more severe with standing, 
bending, stooping, twisting, and lifting.  The veteran 
further noted left buttock, left lateral knee, and left 
lateral ankle pain, accentuated with standing, bending and 
flexing.  He reported that he was no longer able to run, and 
his walking tolerance had decreased from approximately three 
miles to one mile over the previous year.  

The examiner noted that the veteran had a normal appearing 
gait and erect posture.  Some tenderness to palpation of the 
left lumbar paraspinous muscles, left iliolumbar region, and 
the superior posterior gluteal muscle regions was noted.  No 
true muscle spasm was demonstrated.  Active range of motion 
testing revealed flexion to 40 degrees, extension to 10 
degrees, lateral bending of 20 degrees bilaterally, 
and rotation of 30 degrees bilaterally.  The veteran reported 
some pulling in the musculature of his back and buttock 
region and some pain on attempts of movement.  Ankle jerk was 
2+ bilaterally.  The examiner noted some hypalgesia over the 
left lateral leg, left forefoot, and dorsum of the left foot.  
X-ray examination of the lumbosacral spine was within normal 
limits, except for a loss of lumbar lordosis with no 
perceptible disc space narrowing or spur formation.  
The examiner provided a diagnosis of lumbar intervertebral 
disc syndrome.  


II. Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  In the instant case, there is no indication that 
there are additional records, which have not been obtained 
and which would be pertinent to the present claims.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In determining the 
appropriate disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2, 
which require the evaluation of the complete medical history 
of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1999).

The Board recognizes that the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court"), in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  38 C.F.R. §§ 4.40, 4.45 
(1999).  The provisions contemplate inquiry into whether 
there is crepitation, limitation of motion, weakness, excess 
fatigability, incoordination and impaired ability to execute 
skilled movement smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
Id.  The VA Office of the General Counsel held that 
Diagnostic Code 5293, does in fact contemplate disability due 
to limitation of motion and thus must be considered together 
with 38 C.F.R. §§ 4.40, 4.45.  See VAOPGCPREC 36-97.  

Under the Schedule, limitation of lumbar spine motion 
warrants a 20 percent evaluation if moderate, and a 40 
percent evaluation if severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292.  Intervertebral disc syndrome warrants a 20 
percent evaluation if moderate with recurring attacks.  A 40 
percent evaluation is warranted if severe with recurring 
attacks and intermittent relief.  A 60 percent evaluation is 
warranted for pronounced symptomatology, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc and with little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293.

The Board finds that the veteran's symptomatology more 
closely approximates the criteria for an evaluation of 20 
percent.  Range of motion testing on VA examination in 
February 1998 showed moderate limitation of motion.  The VA 
examiner in February 1998 noted normal gait, some tenderness, 
no muscle spasm, moderate limitation of motion with some 
pain, intact ankle jerk, and some diminished sensitivity to 
pain in the left lower extremity.  The Board finds that this 
symptomatology most closely approximates a moderate 
disability with recurring attacks.  The evidence 
preponderates against a finding that the veteran's back 
condition is severe, as he continues to be able to walk one 
mile, and has normal gait and erect posture with only 
"some" tenderness and pain on movement.  The veteran has 
reported pain in the low back, radiating to the left lower 
extremity, and stated that this pain was exacerbated by 
standing bending, stooping, twisting, running, or lifting.  
The veteran's complaints of pain and functional loss do not 
create a disability picture analogous to the criteria for an 
evaluation in excess of 20 percent.  


ORDER

Entitlement to an evaluation in excess of 20 percent for 
service-connected herniated nucleus pulposus at L4-5 is 
denied.



		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals

 

